Simmons, C. J.

1. An assignment of error in a bill of exceptions, complaining of a failure of the judge to strike from an answer to -an equitable petition "the parts thereof referring to the alleged action or conduct of” a named party, “its general counsel or other persons not parties to the petition,” does not sufficiently identify the parts of the answer to which the omission related, and cannot be considered here, even if the exception could be treated as assigning error upon a refusal to strike the parts of the answer intended to be designated.
2. This being an application for an injunction, and there having been no attempt whatever to brief the evidence introduced at the hearing, Which evidence consisted of numerous affidavits and other documents, and the same being set forth without any abbreviation in the bill of exceptions, and being also brought up in the record, thus duplicating many writings, and the immaterial and irrelevant parts of the same appearing in both places, there was a complete failure to comply with the law as to bringing evidence to this court; and there being no assignment of error which can be dealt with without reference to the evidence, the writ of error must be dismissed. Cash v. Lowry, 91 Ga. 198, and cases there cited. See also Kirby v. Lippincott, 98 Ga. 426. Writ of error dismissed.